Ames, C.
The record and proceedings in this case are, with the exception of the persons who are parties to it, in all respects identical with those in Munk v. Frink, ante, p. 172, argued and submitted at the same time, and, for the reasons there stated, it is recommended that the judgment of the district court be reversed and the cause remanded for further proceedings in accordance with law.
Letton and Oldham, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, it is ordered that the judgment of the district court be reversed and the cause remanded for further proceedings in accordance with law.
Reversed.